[Cite as Brooks v. RKUK, Inc., 2022-Ohio-266.]


                                         COURT OF APPEALS
                                        STARK COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


    KRISTINA BROOKS                              :   JUDGES:
                                                 :
                                                 :   Hon. Craig R. Baldwin, P.J.
           Plaintiff-Appellee                    :   Hon. Patricia A. Delaney, J.
                                                 :   Hon. Earle E. Wise, Jr., J.
    -vs-                                         :
                                                 :   Case No. 2021CA00048
                                                 :
    RKUK, INC., ET AL.                           :
                                                 :
                                                 :
           Defendants-Appellants                 :   OPINION


  CHARACTER OF PROCEEDING:                           Appeal from the Stark County Court of
                                                     Common Pleas, Case No.
                                                     2020CV00599



  JUDGMENT:                                          AFFIRMED




  DATE OF JUDGMENT ENTRY:                            January 28, 2022




  APPEARANCES:


    For Plaintiff-Appellee:                          For Defendants-Appellants:

    JAMES J. COLLUM                                  KEVIN J. BREEN
    Law Office of James J. Collum, LLC               Kevin J. Breen Co., LLC
    4740 Belpar St. NW, Suite C                      3500 West Market St., Suite 4
    Canton, OH 44718                                 Fairlawn, OH 44333
Stark County, Case No. 2021CA00048                                                     2

Delaney, J.

       {¶1} Defendants-Appellants Rakesh Patel and RKUK, Inc. appeal the April 1,

2021 and April 12, 2021 judgment entries of the Stark County Court of Common Pleas.

                        FACTS AND PROCEDURAL HISTORY

                                   Default Judgment

      {¶2} On March 24, 2020, Plaintiff-Appellant Kristina Brooks filed a complaint in

the Stark County Court of Common Pleas against Defendants-Appellants Rakesh Patel

and RKUK, Inc. dba Woodlawn Food Market, owned by Rakesh Patel (hereinafter the

Defendants-Appellants shall be collectively referred to as “Patel”). The complaint alleged

nine causes of action: (1) quid pro quo sexual harassment; (2) hostile work environment

sexual harassment; (3) retaliation; (4) intentional infliction of emotional distress; (5)

assault and/or battery; (6) violations of O.R.C. § 4113.15, 44113.99; (7) violations of

O.R.C. § 4111.02, 4111.04, and 4113.10; (8) violations of the Fair Labor Standards Act;

and (9) false imprisonment.

      {¶3} Brooks requested service of the complaint by U.S. certified mail. On March

24, 2020, the Stark County Clerk of Courts docketed that the complaint was sent by

certified mail. On April 14, 2020, the docket noted that certified mail had failed because

Patel refused service. Brooks requested service of the complaint by ordinary mail, which

the Clerk of Courts completed on April 21, 2020. The Clerk of Courts served the summons

upon Patel pursuant to Civ.R. 4, whereby the summons included the following language:

       YOU HAVE BEEN NAMED A DEFENDANT IN A COMPLAINT FILED IN

       STARK COUNTY COURT OF COMMON PLEAS.

       ***
Stark County, Case No. 2021CA00048                                                     3

       A COPY OF THE COMPLAINT IS ATTACHED HERETO.

       ***

       YOU ARE HEREBY SUMMONED AND REQUIRED TO SERVE UPON

       THE PLAINTIFF’S ATTORNEY, OR UPON THE PLAINTIFF, IF HE HAS

       NO ATTORNEY OF RECORD, A COPY OF AN ANSWER TO THE

       COMPLAINT WITHIN TWENTY-EIGHT DAYS AFTER THE SERVICE OF

       THIS SUMMONS ON YOU, EXCLUSIVE OF THE DAY OF SERVICE.

       YOUR ANSWER MUST BE FILED WITH THE COURT WITHIN THREE

       DAYS AFTER THE SERVICE OF A COPY OF THE ANSWER ON THE

       PLAINTIFF’S ATTORNEY.

       IF YOU FAIL TO APPEAR AND DEFEND, JUDGMENT BY DEFAULT

       WILL BE RENDERED AGAINST YOU FOR THE RELIEF DEMANDED IN

       THE COMPLAINT.

       {¶4} Brooks filed a motion for default judgment on May 21, 2020, stating service

of the complaint was completed by ordinary mail and Patel had not answered the

complaint or otherwise made an appearance in the action. Due to Patel’s default, she

requested judgment in her favor on all claims alleged in the complaint and a damages

hearing. On July 29, 2020, the trial court granted the motion for default judgment and set

the matter for a damages hearing on October 23, 2020. The judgment entry was served

upon Patel by ordinary and certified mail. On August 7, 2020, the docket noted that Patel

refused certified mail service of the default judgment entry.
Stark County, Case No. 2021CA00048                                                        4

                                    Patel’s Appearance

       {¶5} On August 8, 2020, counsel for Patel filed a notice of appearance in the

action. Patel filed a motion to vacate/motion to reinstate, supported by his affidavit, on

August 24, 2020. He did not cite any basis for the motion from the Rules of Civil

Procedure, case law, or statute. In the motion, Patel admitted he was served with the

complaint but did not understand legal proceedings. He stated he was a native of India.

He had never been involved in a court case before and believed the court would let him

know when he had to be there. He also disputed Brooks’ allegations in the complaint.

       {¶6} Brooks filed a response to Patel’s motion to vacate and argued the trial

court should consider it a motion for relief from judgment pursuant to Civ.R. 60(B). As

such, Patel failed to meet the GTE requirements, Brooks contended, when Patel failed to

show he had a meritorious defense or claim to present if relief was granted.

       {¶7} On September 29, 2020, the trial court denied Patel’s motion to vacate.

After considering the motion to vacate as a motion for relief from judgment under Civ.R.

60(B), the trial court found that Patel failed to meet two elements of the GTE test

necessary to prevail under Civ.R. 60(B). First, Patel failed to establish there was a

meritorious defense to Brooks’ claims other than the blanket statement in his affidavit that

her allegations were not true. Second, Patel’s failure to respond to the complaint did not

demonstrate mistake, inadvertence, surprise, or excusable neglect. Patel actively refused

certified mail service of both the complaint and the trial court’s default judgment entry. In

clearly stated language, the summons provided Patel with instructions on how to respond

to the complaint, which did not include waiting for the trial court’s direction.
Stark County, Case No. 2021CA00048                                                      5

                                   Damages Hearing

       {¶8} The damages hearing on Brooks’ complaint proceeded on October 23,

2020. Brooks and Patel testified at the hearing as to Brooks’ damages pursuant to her

nine causes of action. She testified that she began working for Patel at the Woodlawn

Food Market on September 2, 2019 and she was fired on March 1, 2020. While she was

employed, Brooks stated she worked 40 hours a week, approximately five days a week

from 3:00 p.m. to 10:00 p.m. with four hours of overtime each week. She was paid $8.00

per hour in cash. Neither party kept records of the time she worked but texted with each

other to determine Brooks’ work schedule. The texts were entered into evidence.

       {¶9} In her complaint, Brooks alleged that on December 25, 2019, Brooks and

Patel were working alone in the Woodlawn Food Market. Patel’s wife and family were out

of the country. At closing time, Patel told Brooks she could select any alcoholic drink she

wanted in the store and drink it while performing her closing duties. Brooks walked into

the cooler to look for a beer, but she felt strange drinking alcohol on the job and advised

Patel that she did not choose anything to drink. In lieu of having a drink, Brooks chose to

stock the cooler. She entered the cooler and started stocking beer. Patel came into the

cooler with a beer but could not open it. He asked Brooks to get a bottle opener with him

from the office desk. Patel opened the beer, took a sip, and offered Brooks a sip, which

she took but declined any further sips. She walked back into the cooler to resume her

closing duties.

       {¶10} Patel entered the cooler and approached Brooks. He placed his left hand

on her breast and started to rub her breast. Brooks stepped away and asked him, “What

the fuck?” Patel said he was sorry but kept begging and asking Brooks to please let him
Stark County, Case No. 2021CA00048                                                       6

touch her and to “go home” with him and how he could “take care” of Brooks. Patel kept

repeating his pleas while he and Brooks stood in the cooler. Brooks could not leave

because Patel was standing in front of the cooler’s entrance. A few minutes later, Patel

left the cooler but entered again with the same requests. Brooks managed to leave the

cooler and walk to the store’s front counter, followed by Patel. He repeatedly harassed

her and begged Brooks with requests for sex until closing time. Patel then left the store.

Brooks texted her boyfriend about what occurred, and he came to accompany her out of

the store.

       {¶11} Brooks sent Patel a text message letting him know his behavior was

inappropriate, unappreciated, and he had no right to touch her. Patel responded to the

text message apologizing and stating it would not happen again. Brooks had trouble

returning to work and did not return until a week after December 25, 2019. Patel paid

Brooks for the time she was off work.

       {¶12} Patel’s wife returned from India, and she worked in the store with Brooks.

She was reserved and quiet with Brooks because she blamed Brooks for Patel’s reason

to not travel to India with his family. Brooks asked Patel if he had told his wife about the

incident, and he responded that he had not advised his wife. In February, Patel’s wife

approached Brooks to ask if she could trust Brooks to open and close the store when the

family went out of town again or if she needed to hire someone else. Brooks asked Patel’s

wife if her husband told her what happened on December 25, 2019. Patel’s wife said he

did not, so Brooks told Patel’s wife about the December 25, 2019 incident.

       {¶13} On March 1, 2020, Brooks was scheduled to work from 12:00 p.m. to 9:30

p.m. when Patel’s wife fired her. Patel’s wife said Brooks was lying about her husband.
Stark County, Case No. 2021CA00048                                                       7

At the hearing, Patel testified that his wife fired Brooks because Brooks complained about

her husband’s harassment.

       {¶14} Brooks testified that after she was fired, she had trouble paying her bills and

was almost evicted from her apartment. It affected her relationship with her child and

boyfriend. While she was working at her new job, she was cautious about the people

around her. She did not have insurance and could not afford mental health counseling.

Brooks requested compensatory damages in the amount of $75,000 and punitive

damages in the amount of $75,000, jointly and severally against Rakesh Patel and RKUK,

Inc.

       {¶15} After the damages hearing, the parties filed proposed findings of facts and

conclusions of law.

                              February 1, 2021 Judgment

       {¶16} On February 1, 2021, the trial court issued its judgment entry granting

judgment in favor of Brooks against Rakesh Patel and RKUK, Inc., jointly and severally,

totaling $75,000 in compensatory damages and $75,000 in punitive damages, plus

interest from March 1, 2020 and court costs. The award was split as follows: (a) $37,500

compensatory damages and $37,500 punitive damages against Rakesh Patel and (b)

$37,500 compensatory damages and $37,500 punitive damages against RKUK, Inc. The

trial court further stated that the $75,000 compensatory damages award included

$768.00, jointly and severally, as liquidated damages owed to Brooks by the defendants

for failure to pay overtime wages under the Fair Labor Standards Act. The total damages

award was $150,000, jointly and severally.
Stark County, Case No. 2021CA00048                                                      8

       {¶17} A separate hearing was scheduled for March 12, 2021 to address the award

of attorney fees under the Fair Labor Standards Act.

              Motion for Reconsideration / Amended Motion for Relief

       {¶18} On March 1, 2021, Patel filed a motion for reconsideration, or, in the

alternative, an amended motion for relief from the trial court’s judgment entries filed on

July 29, 2020 and February 1, 2021. Brooks filed a response on March 3, 2021.

       {¶19} In his motion, Patel argued he was entitled to relief from the default

judgment, and therefore the damages award, due to mistake, inadvertence, surprise, or

excusable neglect. In this second motion, he provided further details regarding his

background. He and his wife immigrated to the United States from India in 1988. English

was his second language and for that reason, he did not understand the summons served

with the complaint. Woodlawn Food Market, through RKUK, Inc., started operations in

2017. Patel argued he did have an attorney and had never been sued before, so he was

unaware of the litigation procedures.

       {¶20} Patel next contended the trial court’s award of $75,000 in compensatory

damages and $75,000 in punitive damages against Rakesh Patel and RKUK, Inc., jointly

and severally, was unreasonable because it constituted a double recovery for Brooks.

       {¶21} In support of his motion, Patel filed the September 22, 2020 deposition of

Brooks, his amended affidavit, and a transcript of the October 23, 2020 damages hearing.

                                April 1, 2021 Judgment

       {¶22} On April 1, 2021, the trial court overruled the motion for reconsideration. It

sustained its earlier judgment that Patel was not entitled to relief from default judgment

pursuant to Civ.R. 60(B). The trial court next found the damages were reasonable and
Stark County, Case No. 2021CA00048                                                       9

the award of damages as “jointly and severally” did not give Brooks a double recovery.

Rather, either defendant may be liable, and the plaintiff could obtain a judgment against

any of the tortfeasors for the entire amount, after which the tortfeasors could apportion

their liability and seeks contribution among themselves.

         {¶23} The trial court permitted the parties to file proposed amendments to the

language of the February 1, 2021 judgment entry to clarify the language of the damages

award.

         {¶24} The April 1, 2021 judgment entry included Civ.R. 54(B) language that it was

a final appealable order with no just cause for delay.

                                  Proposed Amendments

         {¶25} Patel filed a proposed amendment to the language of the February 1, 2021

judgment entry. Brooks filed a response opposing any amendment to the language of the

February 1, 2021 judgment entry.

                              April 12, 2021 Judgment Entry

         {¶26} On April 12, 2021, the trial court filed its judgment entry rejecting Patel’s

proposed amendment to the February 1, 2021 judgment entry. The trial court ordered the

“language of the Judgment Entry of February 1, 2021 to remain, as is, and the final

appealable order.”

                                     Notice of Appeal

         {¶27} On April 29, 2021, Patel filed a notice of appeal of the April 1, 2021 and

April 12, 2021 judgment entries of the trial court.
Stark County, Case No. 2021CA00048                                                       10

                              ASSIGNMENTS OF ERROR

       {¶28} Patel raises one Assignment of Error:

       {¶29} “THE TRIAL COURT ABUSED ITS DISCRETION IN DENYING

DEFENDANT’S MOTION FOR RECONSIDERATION, OR IN THE ALTERNATIVELY

AMEND[ED] MOTION FOR RELIEF FROM THIS COURT’S JUDGMENT ENTRY

FILE[D] JULY 29, 2020 AND FEBRUARY 1, 2021.”

                                        ANALYSIS

       {¶30} Patel contends in his sole Assignment of Error that the trial court abused its

discretion when it denied his motion for relief from default judgment pursuant to Civ.R.

60(B). He also argues the damages award was unsupported by the evidence.

                                    Default Judgment

       {¶31} The Stark County Clerk of Courts originally served the complaint and copy

of the summons upon Patel by certified mail. Patel refused the attempted certified service

of the complaint and the copy of the summons, after which Brooks requested ordinary

mail service. Pursuant to Civ.R. 4.6(C), “[t]he mailing shall be evidenced by a certificate

of mailing which shall be completed and filed by the clerk. Answer day shall be twenty-

eight days after the date of mailing as evidenced by the certificate of mailing.” The docket

shows the certificate of mailing was on April 21, 2020 and therefore, Patel’s answer day

would have been May 19, 2020. See also Civ.R. 12(A)(1).

       {¶32} There is no dispute in this case that Patel failed to plead or otherwise defend

within the time provided by May 19, 2020. With respect to the entry of a default judgment,

Civ.R. 55(A) provides:
Stark County, Case No. 2021CA00048                                                          11

       When a party against whom a judgment for affirmative relief is sought has

       failed to plead or otherwise defend as provided by these rules, the party

       entitled to a judgment by default shall apply in writing or orally to the court

       therefor * * *. If the party against whom judgment by default is sought has

       appeared in the action, he (or, if appearing by representative, his

       representative) shall be served with written notice of the application for

       judgment at least seven days prior to the hearing on such application. If, in

       order to enable the court to enter judgment or to carry it into effect, it is

       necessary to take an account or to determine the amount of damages or to

       establish the truth of any averment by evidence or to make an investigation

       of any other matter, the court may conduct such hearings or order such

       references as it deems necessary and proper and shall when applicable

       accord a right of trial by jury to the parties.

       {¶33} Brooks filed her motion for default judgment on May 21, 2020, which the

trial court did not grant until July 29, 2020. “A default by a defendant * * * arises only when

the defendant has failed to contest the allegations raised in the complaint and it is thus

proper to render a default judgment against the defendant as liability has been admitted

or ‘confessed’ by the omission of statements refuting the plaintiff's claims.” Ohio Valley

Radiology Assoc., Inc. v. Ohio Valley Hosp. Assn., 28 Ohio St.3d 118, 121, 502 N.E.2d

599 (1986) quoting Resse v. Proppe, 3 Ohio App.3d 103, 105, 443 N.E.2d 992 (8th

Dist.1981).
Stark County, Case No. 2021CA00048                                                         12

                                Civ.R. 60(B) v. Civ.R. 6(B)

       {¶34} After the trial court granted default judgment on July 29, 2020, Patel filed a

motion with the trial court entitled, “Motion to Vacate/Motion to Reinstate.” The trial court

characterized the motion as “bare bones” that did not cite any Ohio Civil Rule or statute

as the basis of his request. (Judgment Entry, April 1, 2021). The trial court therefore

considered as a motion for relief from judgment under Civ.R. 60(B).

       {¶35} On appeal, Patel argues for the first time that the trial court should have

considered his motion under Civ.R. 6(B), which states:

       (B) Time: Extension. When by these rules or by a notice given thereunder

       or by order of court an act is required or allowed to be done at or within a

       specified time, the court for cause shown may at any time in its discretion

       (1) with or without motion or notice order the period enlarged if request

       therefor is made before the expiration of the period originally prescribed or

       as extended by a previous order, or (2) upon motion made after the

       expiration of the specified period permit the act to be done where the failure

       to act was the result of excusable neglect; but it may not extend the time for

       taking any action under Civ.R. 50(B), Civ.R. 59(B), Civ.R. 59(D), and Civ.R.

       60(B), except to the extent and under the conditions stated in them.

Civ.R. 6(B)(2) allows a trial court “in its discretion” to extend the 28-day period to file an

answer where the defendant files a motion outside of the 28-day period and demonstrates

that the failure to timely plead “was the result of excusable neglect.” Lester v. Chivington,

3rd Dist. Marion No. 9-15-21, 2015-Ohio-5446, ¶ 17.
Stark County, Case No. 2021CA00048                                                             13

       {¶36} Our review of the record shows Patel did not raise the issue of Civ.R. 6(B)

to the trial court. It is well-settled that issues not raised in the trial court may not be raised

for the first time on appeal; such issues are deemed waived. Smith v. Swanson, 5th Dist.

Stark No. 2003CA00140, 2004-Ohio-2652, ¶ 16, citing Schottenstein v. Schottenstein,

Franklin App. No. 02AP-842, 2003-Ohio-5032, ¶ 8, internal citation omitted. We further

find the trial court’s use of Civ.R. 60(B) to analyze Patel’s arguments that he should be

relieved of the default judgment appropriate pursuant to Civ.R. 55(B), which states:

       (B) Setting Aside Default Judgment. If a judgment by default has been

       entered, the court may set it aside in accordance with Rule 60(B).

                             Civ.R. 60(B) & Default Judgment

       {¶37} Civ.R. 60(B) states as follows:

       On motion and upon such terms as are just, the court may relieve a party *

       * * from a final judgment, order or proceeding for the following reasons: (1)

       mistake, inadvertence, surprise or excusable neglect; (2) newly discovered

       evidence which by due diligence could not have been discovered in time to

       move for a new trial under Rule 59(B); (3) fraud (whether heretofore

       denominated intrinsic or extrinsic), misrepresentation or other misconduct

       of an adverse party; (4) the judgment has been satisfied, released or

       discharged, or a prior judgment upon which it is based has been reversed

       or otherwise vacated, or it is no longer equitable that the judgment should

       have prospective application; or (5) any other reason justifying relief from

       the judgment. The motion shall be made within a reasonable time, and for

       reasons (1), (2) and (3) not more than one year after the judgment, order or
Stark County, Case No. 2021CA00048                                                             14

          proceeding was entered or taken. A motion under this subdivision (B) does

          not affect the finality of a judgment or suspend its operation.

          {¶38} In GTE Automatic Electric Inc. v. ARC Industries, Inc., 47 Ohio St.2d 146,

351 N.E.2d 113 (1976), paragraph two of the syllabus, the Supreme Court of Ohio held

the following:

          To prevail on a motion brought under Civ.R. 60(B), the movant must

          demonstrate that: (1) the party has a meritorious defense or claim to present

          if relief is granted; (2) the party is entitled to relief under one of the grounds

          stated in Civ.R. 60(B)(1) through (5); and (3) the motion is made within a

          reasonable time, and, where the grounds of relief are Civ.R. 60(B)(1), (2) or

          (3), not more than one year after the judgment, order or proceeding was

          entered or taken.

          {¶39} The GTE factors are “independent and in the conjunctive, not the

disjunctive.” DeChellis v. Estate of DeChellis, 5th Dist. Stark No. 2020CA00025, 2020-

Ohio-5111, 2020 WL 6375476, ¶ 16 quoting Blaney v. Kerrigan, 5th Dist. Fairfield No. 12-

CA-86, 1986 WL 8646, *2 (Aug. 4, 1986) quoting GTE Automatic Elec., Inc., supra at 150-

151. “Failing to meet one is fatal, for all three must be satisfied in order to gain relief * *

*.” Id.

          {¶40} A motion for relief from judgment under Civ.R. 60(B) lies in the trial court's

sound discretion. Griffey v. Rajan, 33 Ohio St.3d 75, 514 N.E.2d 1122 (1987). To find an

abuse of that discretion, we must determine the trial court's decision was unreasonable,

arbitrary, or unconscionable and not merely an error of law or judgment. Blakemore v.

Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).
Stark County, Case No. 2021CA00048                                                          15

                                    Excusable Neglect

       {¶41} Patel first argues he was entitled to relief from default judgment pursuant to

Civ.R. 60(B)(1) due to mistake, inadvertence, surprise, or excusable neglect. The Ohio

Supreme Court has yet to develop a definitive definition of excusable neglect. However,

it has described it in the negative stating, “the inaction of a defendant is not ‘excusable

neglect’ if it can be labeled as a ‘complete disregard for the judicial system.’” Kay v. Marc

Glassman, Inc., 76 Ohio St.3d 18, 20, 665 N.E.2d 1102 (1996), quoting GTE Automatic

Elec., Inc., 47 Ohio St.2d at 153, 351 N.E.2d 113. It has been held that “[o]nly where the

failure to respond is coupled with a complete lack of notice of the original motion may

excusable neglect lie.” Stoller v. TRST, LLC., 5th Dist. Fairfield No. 2019 CA 00051, 2020-

Ohio-3041, ¶ 16 quoting Chuck Oeder Inc. v. Bower, 9th Dist. No. 23785, 2007-Ohio-

7032, at ¶ 8, quoting Zimmerman v. Rourke, 9th Dist. No. 04CA008472, 2004-Ohio-6075,

at ¶ 9. Excusable neglect has been further defined as some action “not in consequence

of the party's own carelessness, inattention, or willful disregard of the process of the court,

but in consequence of some unexpected or unavoidable hindrance or accident.” Emery

v. Smith, 5th Dist. Stark Nos. 2005CA00051, 2005CA00098, 2005-Ohio-5526, ¶ 16

quoting Vanest v. Pillsbury Co. (1997), 124 Ohio App.3d 525, 536 fn. 8, 706 N.E.2d 825.

       {¶42} “In addition, ‘[w]hile unusual or special circumstances can justify neglect, if

a party could have controlled or guarded against the happening or event he later seeks

to excuse, the neglect is not excusable.’” Sandifer v. Yoder, 5th Dist. Tuscarawas No.

2015 AP 02 0008, 2015-Ohio-4270, ¶ 20, quoting National City Bank v. Kessler, 10th Dist.

No. 03AP–312, 2003–Ohio–6938, ¶ 14, See also Stevens v. Stevens, 5th Dist. Fairfield
Stark County, Case No. 2021CA00048                                                         16

No. 16-CA-17, 2016-Ohio-7925, ¶ 14 (“Excusable neglect is not present if the party

seeking relief could have prevented the circumstances from occurring.”)

       {¶43} The determination of whether neglect is excusable or inexcusable must take

into consideration all the surrounding facts and circumstances, and courts must be

mindful that cases should be decided on their merits, where possible, rather than

procedural grounds. Griffey v. Rajan, 33 Ohio St.3d 75, 79–81, 514 N.E.2d 1122 (1987).

       {¶44} Patel contends his failure to answer or otherwise respond to the complaint

was due to his lack of proficiency with the English language and his unfamiliarity with the

legal system; therefore, he did not show a complete disregard for the judicial system. The

trial court rejected Patel’s arguments as to excusable neglect in its September 29, 2020

judgment entry and April 1, 2021 judgment entry.

       {¶45} The trial court examined Patel’s claim that he did not understand the legal

system. Upon review of the summons served with the complaint, the trial court found it

included instructions on how Patel was to respond to the complaint. While Patel refused

certified mail service of the summons and complaint, ordinary mail service of the

summons and complaint was completed on April 21, 2020. We note that Patel also

refused certified mail service of the trial court’s default judgment entry. Patel’s refusal of

service and subsequent failure to answer or otherwise respond to the complaint was due

to his own willful disregard of the process of the court, not the consequence of some

unexpected or unavoidable hindrance or accident.

       {¶46} Further, the operative facts in this case do not establish excusable neglect

due to Patel being a native of India. The record in this case showed Patel had a sufficient

command of the English language. He moved to the United States in 1988. He has
Stark County, Case No. 2021CA00048                                                          17

operated the Woodlawn Food Market, owned by Patel’s corporation RKUK, Inc., since

2017. During the damages hearing, Patel did not require an interpreter and he understood

counsel’s questions to respond accordingly. Patel presented text messages he

exchanged with Brooks as evidence at the damages hearing, which showed Patel

understood the English language sufficiently to determine Brooks’ weekly work schedule.

There was no evidence of a language barrier that unavoidably prevented Patel from

participating in the proceedings after notification of the complaint. See Suon v. Khan

Mong, 10th Dist. Franklin No. 17AP-879, 2018-Ohio-4187, ¶ 28 (appellant’s lack of

familiarity with legal proceedings, nor his inability to read English, amounted to operative

facts which would establish excusable neglect when he filed a pro se answer to the

complaint); Gamble Hartshorn, LLC v, Lee, 10th Dist. Franklin No. 17AP-35, 2018-Ohio-

980, ¶ 27-31 (holding that the appellant's failure to respond to the motion for summary

judgment “based on his contention that he was not proficient with the English language,

and he lacked familiarity with the legal system,” did not amount to excusable neglect).

       {¶47} As Patel failed to present operative facts which would support a finding of

excusable neglect under Civ.R. 60(B)(1), the trial court did not abuse its discretion in

denying Patel’s Civ.R. 60(B) motion for relief from judgment.

                                   Meritorious Defense

       {¶48} To prevail on a motion brought under Civ.R. 60(B), the movant must

demonstrate that: (1) the party has a meritorious defense or claim to present if relief is

granted; (2) the party is entitled to relief under one of the grounds stated in Civ.R. 60(B)(1)

through (5); and (3) the motion is made within a reasonable time, and, where the grounds

of relief are Civ.R. 60(B)(1), (2) or (3), not more than one year after the judgment, order
Stark County, Case No. 2021CA00048                                                        18

or proceeding was entered or taken. Patel next argues the trial court abused its discretion

when it found Patel failed to present a meritorious defense to Brooks’ causes of action.

       {¶49} We determined the trial court did not abuse its discretion when it found Patel

was not entitled to relief pursuant to Civ.R. 60(B)(1). A failure to establish any one of the

three GTE requirements will cause the motion for relief from judgment to be overruled.

Van Wert v. Akron Metro. Regional Transit Auth., 5th Dist. Stark No. 2016CA00052, 2016-

Ohio-8072, 2016 WL 7159144, ¶ 31 citing Rose Chevrolet, Inc. v. Adams, 36 Ohio St.3d

17, 20, 520 N.E.2d 564 (1988). Accordingly, it is unnecessary for this Court to determine

whether the trial court abused its discretion as to the element of meritorious defense.

                                         Damages

       {¶50} Brooks finally contends the trial court’s determination of damages was in

error, as to both the amount and the manner of award. At the damages hearing, Brooks

requested $75,000 in compensatory damages and $75,000 in punitive damages, for a

total damages award of $150,000. The trial court awarded damages as follows:

       Therefore, it is Ordered, Adjudged and Decreed that judgment is granted in

       favor of the Plaintiff, Kristina Brooks against the Defendants, RKUK, Inc.

       dba Woodlawn Food Market and Rakesh Patel, jointly and severally,

       totaling $75,000 in compensatory damages and $75,000 in punitive

       damages, plus interest from March 1, 2020 and court costs, awarded as

       follows:

       a) The amount of $37,500 compensatory damages against Defendant

       Rakesh Patel and $37,500 punitive damages against Defendant Rakesh

       Patel; and
Stark County, Case No. 2021CA00048                                                        19

      b) The amount of $37,500 in compensatory damages against Defendant

      RKUK, Inc. and $37,500 punitive damages against Defendant RKUK, Inc.

      It is further ordered that the foregoing award of $75,000 compensatory

      damages includes the sum of $768.00 jointly and severally against all

      Defendants, which is the liquidated damages owed to the Plaintiff by the

      Defendants for failure to pay overtime wages under FLSA.

(Judgment Entry, Feb. 1, 2021).

      {¶51} When a defendant fails to answer, default judgment is warranted because

liability has been admitted “by the omission of statements in a pleading refuting the

plaintiff's claims.” Berube v. Richardson, 8th Dist. No. 104651, 2017-Ohio-1367, 89

N.E.3d 85, 2017 WL 1365458, ¶ 9 quoting Girard v. Leatherworks Partnership, 11th Dist.

Trumbull No. 2004-T-0010, 2005-Ohio-4779, 2005 WL 2211079, ¶ 38. Therefore, once

default judgment has been entered, the only remaining triable issue is the amount of

damages. Id.

      {¶52} Under Civ.R. 54(C), a trial court may not grant default judgment “different

in kind from or exceed in amount” that which is stated in the demand for judgment. Civ.R.

54(C). Civ.R. 55(A) provides when a hearing on damages is necessary:

      If, in order to enable the court to enter judgment or to carry it into effect, it

      is necessary to take an account or to determine the amount of damages or

      to establish the truth of any averment by evidence or to make an

      investigation of any other matter, the court may conduct such hearings or

      order such references as it deems necessary and proper and shall when

      applicable accord a right of trial by jury to the parties.
Stark County, Case No. 2021CA00048                                                     20

       {¶53} Thus, pursuant to Civ.R. 55(A), the trial court has the discretion to conduct

a hearing following an entry of default judgment to determine the measure of damages.

Skiver v. Wilson, 8th Dist. No. 106560, 2018-Ohio-3795, 119 N.E.3d 969, 2018 WL

4521021, ¶ 14 citing Malaco Constr. v. Jones, 10th Dist. Franklin No. 94APE10-1466,

1995 WL 506026, 8 (Aug. 24, 1995); Buckeye Supply Co. v. N.E. Drilling Co., 24 Ohio

App.3d 134, 136, 493 N.E.2d 964 (9th Dist.1985) (“It has always been within the discretion

of the trial court to determine whether further evidence is required to support a claim

against a defaulting defendant.”).

                         Compensatory and Punitive Damages

       {¶54} In this case, Brooks filed a complaint based on negligence and statutory

violations, requesting compensatory and punitive damages. Where the judgment is not

liquidated or only partially liquidated, the court must hold a hearing on the damages.

Skiver, supra citing Mid-America Acceptance Co. v. Reedy, 11th Dist. Lake No. 89-L-14-

072, 1990 WL 94816, at 2 (June 29, 1990), citing Maintenance Unlimited, Inc. v. Salemi,

18 Ohio App.3d 29, 480 N.E.2d 113 (8th Dist.1984). “Ohio law requires the presentation

of proof of damages for an unliquidated claim before any can be awarded.” Faulkner v.

Integrated Servs. Network, Inc., 8th Dist. Cuyahoga Nos. 81877 and 83083, 2003-Ohio-

6474, 2003 WL 22861771, ¶ 26 (finding the trial court's failure to hold an evidentiary

hearing error where a determination of damages “necessarily require[d] consideration of

factors outside the ‘written instrument’”).

       {¶55} Before a money judgment may be awarded, the plaintiff must establish

evidence of the damages. Clark v. Enchanted Hills Community Assn., 4th Dist. Highland

No. 19CA4, 2020-Ohio-553, 2020 WL 807069, ¶ 10 citing Labonte v. Labonte, 4th Dist.
Stark County, Case No. 2021CA00048                                                        21

Meigs No. 07CA15, 2008-Ohio-5086, ¶ 19. “Ohio courts have found that, once a right to

damages has been established, that right cannot be denied because damages are

incapable of being calculated with mathematical certainty. Pennant Moldings, Inc. v. C &

J Trucking Co. (1983), 11 Ohio App.3d 248. However, the amount of damages must be

susceptible of ascertainment in some manner other than by mere speculation, conjecture

or surmise. See also: 30 Ohio Jurisprudence 3d, 14 Damages 24-5.” Pingue v. Pingue,

5th Dist. Delaware No. 95CAF02006, 1995 WL 768535, *10. In conducting a hearing on

damages, the trial court has broad discretion in assessing the weight and credibility of the

evidence of damages. Arendt v. Price, 8th Dist. Cuyahoga No. 101710, 2015-Ohio-528,

¶ 16.

        {¶56} “A reviewing court ordinarily will uphold a trial court's damage award if it is

not against the manifest weight of the evidence.” Clark v. Enchanted Hills Community

Assn., 4th Dist. Highland No. 19CA4, 2020-Ohio-553, 2020 WL 807069, ¶ 9 citing

Downard v. Gilliland, 4th Dist. Jackson No. 07CA11, 2008-Ohio-3155, at ¶ 7. See Shemo

v. Mayfield Hts., 88 Ohio St.3d 7, 10, 722 N.E.2d 1018 (2000); C.E. Morris Co. v. Foley

Constr. Co., 54 Ohio St.2d 279, 376 N.E.2d 578 (1978), syllabus. This standard of review

is highly deferential and even “some” evidence is sufficient to support a court's judgment

and to prevent a reversal. Id. citing Barkley v. Barkley, 119 Ohio App.3d 155, 159, 694

N.E.2d 989 (4th Dist.1997); Willman v. Cole, 4th Dist. Adams No. 01 CA725, 2002-Ohio-

3596, ¶ 24. “[A]n appellant's disagreement with the trier of fact as to the appropriate

amount of damages is not grounds for reversal.” Arendt, supra; Sotnyk v. Guillenno, 6th

Dist. Lucas No. L-13-1198, 2014-Ohio-3514, 2014 WL 4049863, ¶ 11.
Stark County, Case No. 2021CA00048                                                    22

      {¶57} In his appellate brief, Patel contends he is entitled to relief from judgment

because the damages award was speculative, duplicative, and unsupported by the

evidence. In Whitaker v. M.T. Automotive, Inc., 111 Ohio St.3d 177, 2006-Ohio-5481, 855

N.E.2d 825, the Ohio Supreme Court stated that:

      In Fantozzi [v. Sandusky Cement Prods. Co.], 64 Ohio St.3d [601], at 612,

      597 N.E.2d 474 [1992], we defined “compensatory damages” in such a way

      that it includes both economic and noneconomic damages: “Compensatory

      damages are defined as those which measure the actual loss, and are

      allowed as amends therefor. For example, compensatory damages may,

      among other allowable elements, encompass direct pecuniary loss, such

      as hospital and other medical expenses immediately resulting from the

      injury, or loss of time or money from the injury, loss due to the permanency

      of the injuries, disabilities or disfigurement, and physical and mental pain

      and suffering.” Usually awarded for pain and suffering, noneconomic

      damages can also include compensation for loss of ability to perform usual

      functions; loss of consortium, mental anguish, or other intangible loss; and

      humiliation or embarrassment.

(Footnotes omitted.) Cavins v. S & B Health Care, Inc., 2015-Ohio-4119, 39 N.E.3d 1287,

(2nd Dist.), ¶ 134 quoting Whitaker at ¶ 19. “Under Ohio law, even without proof of

contemporaneous physical injury, one may recover for mental anguish, humiliation or

embarrassment.” Cavins at ¶ 136 quoting Brooks v. Montgomery Care Ctr., 1st Dist.

Hamilton No. C–130838, 2014-Ohio-4644, 2014 WL 5361549, ¶ 12, citing Schultz v.

Barberton Glass Co., 4 Ohio St.3d 131, 447 N.E.2d 109 (1983), syllabus.
Stark County, Case No. 2021CA00048                                                       23

       {¶58} At the damages hearing, Brooks testified as to the events giving rise to her

claims for which Patel has admitted liability “by the omission of statements in a pleading

refuting the plaintiff's claims.” She stated that without her consent, Patel (1) touched and

rubbed her breast (assault/battery and sexual harassment), (2) asked her to come home

with him and let him touch her, and (3) while he touched Brooks, blocked her from leaving

the cooler (false imprisonment). When Brooks refused Patel’s advances and told Patel’s

wife about her husband’s actions, Brooks was fired (retaliation). She testified that Patel’s

actions and her termination included affected every aspect of her life:

       Emotionally, I had been in some trouble and trying to pick myself out of it,

       and I was able to finally get this job to help pay my bills and get myself back

       to where I was needing to be. So without that job, it put me behind. I couldn’t

       get my bills paid, it took me away from seeing my daughter more. I was

       almost evicted from my apartment. I couldn’t pay my utility bills. It affected

       my relationship with my boyfriend. The trust with any man. When I’m at

       work, if anyone comes around me, it makes me second-guess and kind of

       watch over my shoulder as to what could possibly happen. It affected a lot

       so, and it still is so …

(T. 26-27). Brooks was unable to seek medical or professional assistance for the events

she described because her job did not offer insurance. She could not afford counseling

after the incident, but she also did not check out agencies in the county to determine if

she could get free mental health counseling. (T. 27, 32).

       {¶59} Under these circumstances, there was sufficient proof of compensatory

damages to support the trial court’s calculation of damages. Patel admitted that Brooks
Stark County, Case No. 2021CA00048                                                      24

was terminated because she complained about his sexual harassment. Patel’s sexual

harassment and termination of her employment caused her to suffer emotional impact,

inconvenience, and monetary suffering.

       {¶60} As to punitive damages, we find that Patel has not cited in his appellate

brief to any case law or statutory law to support his argument that the punitive award was

against the manifest weight of the evidence or unsupported by law. It is not the duty of an

Ohio appellate court to create arguments for the parties and search the record for

evidence to support them. Salameh v. Doumet, 2019-Ohio-5391, 151 N.E.3d 83, (5th

Dist.), ¶ 60 citing Colvin v. Colvin, 5th Dist. Guernsey No. 18 CA 27, 2019-Ohio-2209,

2019 WL 2375394, ¶ 40 citing Washek v. Washek, 5th Dist. Fairfield No. 18 CA 22, 2019-

Ohio-1504, 2019 WL 1785411, ¶ 21 citing Sisson v. Ohio Department of Human Services,

9th Dist. Medina No. 2949–M, 2000 WL 422396.

                 Fair Labor Standards Act / Failure to Pay Overtime

       {¶61} Patel argues the trial court’s determination of damages as to Brooks’

overtime wages was in error. Brooks contended she was entitled to $768.00 in damages

due to Patel’s failure to pay her overtime wages. At the damages hearing, the evidence

showed that Patel did not require Brooks to complete a time sheet or clock in. Brooks and

Patel determined her work schedule through text messages. The testimony from Patel

and Brooks conflicted as to Brooks’ hourly work schedule. It was agreed that Patel paid

Brooks $8.00 per hour in cash.

       {¶62} Issues relating to the credibility of witnesses and the weight to be given the

evidence are primarily for the trier of fact. As the court explained in Seasons Coal Co. v.

Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984): The underlying rationale of
Stark County, Case No. 2021CA00048                                                           25

giving deference to the findings of the trial court rests with the knowledge that the trial

judge is best able to view the witnesses and observe their demeanor, gestures, and voice

inflections, and use these observations in weighing the credibility of the proffered

testimony. The trial court determined that Brooks’ testimony was more credible than Patel

as to her work schedule and overtime hours. We defer to the trial court’s determination of

credibility and find the evidence supports the damages award of $768.00.

                                  Joint and Several Liability

         {¶63} In his final argument, Patel contends the trial court erred when it found

Rakesh Patel and RKUK, Inc. jointly and severally liable, thereby enabling a double

recovery for Brooks. We disagree.

         {¶64} We affirmed the trial court’s decision to deny Patel’s motion for relief from

judgment. When the defendant has failed to contest the allegations raised in the complaint

and it is proper to render a default judgment against the defendant as liability has been

admitted or confessed by the omission of statements refuting the plaintiff's claims.

Because liability has been established pursuant to default judgment, Rakesh Patel and

RKUK, Inc. are barred from arguing they are not liable for the independent acts of the

other.

         {¶65} As to joint liability, the Ohio Supreme Court clarified the meaning of the

phrase in Meyer v. Cincinnati Street Ry. Co, 157 Ohio St. 38, 104 N.E.2d 173 (1952):

         The concept that ‘joint liability’ can arise only from the commission of a ‘joint

         tort’ is fundamentally unsound. Joint liability can arise from the concurrent

         commission of independent wrongful acts, each having causal connection

         with the injury or damage complained of.
Stark County, Case No. 2021CA00048                                                         26

       This principle is recognized in the opinion in Wery v. Seff, 136 Ohio St. 307,

       311, 25 N.E.2d 692, 694, where Judge Zimmerman stated: ‘The rule

       recognized by the majority of courts is that when the negligence of two or

       more persons concur to produce a single indivisible injury, such persons

       are jointly and severally liable, and the existence of common duty, common

       design or concerted action is not essential.’

       In 1 Cooley on Torts (4 Ed.), 277, Section 86, the author states: ‘The weight

       of authority will, we think, support the more general proposition, that, where

       the negligence of two or more persons concur in producing a single,

       indivisible injury, then such persons are jointly and severally liable, although

       there was no common duty, common design or concerted action.’ Citing

       decisions from many states. See, also, Prosser on Torts, 1092, Section 109

       et seq.

(Emphasis sic.) Meyer v. Cincinnati St. Ry. Co., 157 Ohio St. 38, 41, 104 N.E.2d 173,

175, (1952).

       {¶66} “When parties are jointly and severally liable, each defendant may be held

liable.” Edwards v. Ohio Inst. of Cardiac Care, 170 Ohio App.3d 619, 2007-Ohio-1333,

868 N.E.2d 721 (2nd Dist.), ¶ 75 citing Shoemaker v. Crawford, 78 Ohio App.3d 53, 66–

67, 603 N.E.2d 1114 (10th Dist.1991). The plaintiff may obtain a judgment against any of

the joint tortfeasors for the entire amount, and the tortfeasors may apportion their liability

and seek contribution among themselves. Id.

       {¶67} While the trial court equally divided the damages between the defendants,

it ultimately awarded Brooks $75,000 in compensatory damages and $75,000 in punitive
Stark County, Case No. 2021CA00048                                                  27

damages against the defendants, jointly and severally. The trial court clarified its

damages award in the April 1, 2021 judgment entry stating it did not intend to permit

Brooks to receive a double recovery. Brooks was entitled to one recovery from either or

both defendants pursuant to the meaning of joint and several liability.

       {¶68} Accordingly, Patel’s sole Assignment of Error is overruled.

                                     CONCLUSION

       {¶69} The judgment of the Stark County Court of Common Pleas is affirmed.

By: Delaney, J.,

Baldwin, P.J. and

Wise, Earle, J., concur.